Ladd, J.
Under the instructions excepted to, before the jury could find the defendant guilty, they must find that, by his lease, lie wilfully let Fisk the saloon for the illegal sale of intoxicating liquor, on an understanding that he was to occupy it for that purpose, and that Fisk did occupy it for that purpose with the assent of the defendant. The defendant say7s this shows a letting, but not a wilful suffering of the premises to be occupied for the illegal purpose, within the meaning of the statute. The court are of opinion that it shows both; and but for the vigor'with which the eminent counsel for the defendant have maintained the opposite view, I confess the point would seem to me so clear as almost to defy argument or illustration. I let my house for a term, — say five years, — to be used for a certain purpose, with the *440understanding that it is to be occupied and used for that purpose; it is so used with my assent. Do I suffer my property to be occupied for the purpose specified ? Counsel say, no; but that the case of a trespasser using the premises as a place for selling liquors, or of one licensed to enter and plant a tent or booth for a day or an hour at a fair or old-fashioned muster, would furnish instances of the owner’s suffering the illegal occupation, if he knows that illegal sales were in fact made, and he acquiesced without interposing his power to prevent. Where is the difference ? If I can by one act of volition suffer my premises to be used for a given purpose for an hour, or a day, why not for a year, or five years ¥
It is argued that by the lease the premises passed out of the control of the defendant, and that he cannot be said to have suffered what he had no power to prevent. It is not to be admitted that- a landlord has no power to prevent the use of his premises for the purpose of committing crime therein. But how that point is to be reached in the present case I do not clearly see;-for the instruction requires that the illegal business should have been carried on with the assent of the defendant. How it might be had he disapproved and remonstrated, taking no efficient steps to turn the tenant out, or put a stop to his criminal acts, we need not inquire, because he did not do so much as this. He assented when he executed the lease, understanding for what purpose the building was to be used ; he assented afterwards, when he knew what was going on. If the word suffer, as here used, means to permit; and not to undergo pain, it is not easy to imagine by what contortion of the language it can be said that he did not suffer the premises to be used as they were used, for the sale of liquor.
It is asked, If the leasing of a building for a term of years for the purpose of its being used for the sale of liquor, followed by such use, 3s by judicial interpretation to be brought within the meaning of the act declaring it punishable to suffer the building to be so occupied, "why is not a sale of the building for that express purpose, followed by such use, equally within its meaning ? The question obviously omits one important condition in the present case, namely, the assent of the lessor to the use after the execution of the lease; still, it would certainly seem to be sufficiently answered by the fact that in the case of a sale the grantor, after the execution of the deed, would neither own nor have the control of the premises, one of which conditions must exist in order to bring the case within the terms of the statute. The analogy which counsel seek to establish fails, from the material fact that the lessor continues to be the owner after the lease.
It is, of course, immaterial that the evidence showed an illegal letting.
We are of opinion that the evidence as to the general reputation of the place kept by Fisk was admissible for the purpose stated.

jExceptions overruled.